Citation Nr: 0027918	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-00 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected post-operative 
residuals of arthrotomy of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1975 to 
September 1979.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 decision by 
the RO which denied an increased rating for the veteran's 
service-connected left knee disability.  A personal hearing 
at the RO was held in June 1998.  The Board remanded the 
appeal to the RO for additional development in August 1999.  

In his Substantive Appeal, received in January 1998, the 
veteran raised the additional issue of service connection for 
a right knee disability secondary to his service-connected 
left knee disability.  This issue is not in appellate status 
and is not inextricably intertwined with the claim for an 
increased rating for the left knee.  Accordingly, this matter 
is referred to the RO for appropriate action.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The Board remanded the issue on appeal to the RO in August 
1999 for an examination to determine whether the veteran has 
any functional impairment, thus warranting an increased 
evaluation under the provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Although the veteran was examined by VA in 
March 2000, the examiner did not provide sufficiently 
detailed information to evaluate the degree of functional 
impairment due to the service-connected left knee disability 
under DeLuca.  The Board specifically requested that the 
orthopedic examiner express the degree of functional 
impairment found in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  DeLuca.  
The examiner's comments concerning DeLuca considerations on 
the March 2000 VA examination report were not responsive to 
the questions posed.  Moreover, the examiner did not express 
the degree of any possible functional impairment during 
flare-ups in terms of additional range of motion loss.  

The examiner was also requested to indicate whether the two 
surgical scars on the left knee were tender and painful or 
whether the scars were poorly nourished with repeated 
ulceration.  See Esteban v. Brown, 6 Vet. App. 259 (1994) in 
which the Court held that for purposes of determining whether 
the appellant is entitled to separate ratings for three 
facial problems, the critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.  The examiner did not comment on 
whether the scars were tender and painful or were poorly 
nourished with repeated ulceration.  

Finally, the Board directed the RO to consider whether the 
veteran was entitled to separate ratings for arthritis and 
instability of the left knee under Diagnostic Codes 5003 and 
5257 (see General Counsel Opinion VAOPGCPREC 23-97).  There 
is no indication in the Supplemental Statement of the Case 
that the RO considered this opinion.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Board finds 
that the March 2000 VA examination and the subsequent action 
by the RO were not responsive to the directions of the Board 
remand.  Therefore, the appeal must be remanded for 
additional development.  

On remand of the appeal, the Board stresses that while the VA 
has a duty to assist the veteran with the development of the 
evidence in connection with his claim, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Federal regulations provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).  

Although further delay is regrettable, the veteran must be 
afforded another VA orthopedic examination which fully 
complies with the Board's instructions below.  To ensure that 
VA has met its duty to assist the claimant in developing the 
facts pertinent to his claim, the case is REMANDED to the RO 
for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected left knee disability 
since November 1999.  He should also be 
asked whether he has received any 
treatment from the VA.  If so, the name 
of the facility should be specified.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the current severity of his 
service-connected left knee disability.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner for review.  All indicated tests 
and studies should be accomplished, and 
the clinical findings should be reported 
in detail.  The examiner should provide 
the answers/findings indicated below to 
each question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

I  The examiner should detail the 
degree of range of motion of the 
left knee.  For VA purposes, normal 
flexion of the knee is to 140 
degrees and normal extension is to 0 
degrees.  Also, tests for stability 
of the left knee should be 
accomplished, and any instability 
should be classified as mild, 
moderate, or severe.  

II  The examiner should be asked to 
determine whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If any determination cannot feasibly 
be made, it should be so indicated.  

III  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
left knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  If any determination cannot 
feasibly be made, it should be so 
indicated.  

IV  The examiner should also 
indicate whether there is objective 
evidence of pain or tenderness at 
the site of the two surgical 
meniscectomy scars, or whether the 
scars are poorly nourished with 
repeated ulceration.  

Each question must be fully answered and 
explained.  The answers should be phrased 
using the standard of proof specified.  
If it is not feasible to answer any 
question posed, the reasons therefor 
should be indicated.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected left knee 
disability have been provided by the 
examiner and whether the examiner has 
responded to all questions posed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If 
instability in the left knee is 
identified, the RO should consider the 
General Counsel Opinion in which it was 
determined that a claimant who has knee 
arthritis and instability may be rated 
separately under DC's 5003 and 5257.  See 
VAOPGCPREC 23-97.  The RO should also 
consider whether a separate rating under 
the criteria for scars is warranted.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date of the examination should be 
included in the claims folder.  The 
Supplemental Statement of the Case should 
also consider the provisions of § 3.655.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


